Note from 3:
Regarding the independent claim 1, the claim as amended now requires that the actuator of the device has a filter, wherein the filter causes a change in the frequency or a frequency spectrum or a frequency shift of the electromagnetic waves emitted from the actuator then measured by the pickup. This changes the scope of the claimed invention now requiring a filter that causes a change in the frequency or a frequency spectrum or a frequency shift of the electromagnetic waves and would require further search and consideration. 

Note from 12:
Regarding the independent claim 1, the claim as amended now requires that the actuator of the device has a filter, wherein the filter causes a change in the frequency or a frequency spectrum or a frequency shift of the electromagnetic waves emitted from the actuator then measured by the pickup. This changes the scope of the claimed invention now requiring a filter that causes a change in the frequency or a frequency spectrum or a frequency shift of the electromagnetic waves and would require further search and consideration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792